DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

            ELEEN LLC, a Florida Limited Liability Company,
                              Appellant,

                                      v.

   TOWNE CENTER INVESTMENTS, LLC, a Florida Limited Liability
                       Company,
                       Appellee.

                                No. 4D21-3062

                           [September 30, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald R. Corlew, Judge; L.T. Case No. 50-2021-CC-
001987-XXXX-SB.

   Robert B. Resnick of the Law Office of Robert B. Resnick, P.A., Boca
Raton, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.